Exhibit 10.5.c

First Amendment
of
FMC Corporation Savings and Investment Plan
For Bargaining Unit Employees

--------------------------------------------------------------------------------

(As Amended and Restated Effective as of January 1, 1999)

          WHEREAS, FMC Corporation (the "Company") maintains the FMC Corporation
Savings and Investment Plan for Bargaining Unit Employees (the " Plan") and
administers the Plan through the FMC Corporation Employee Welfare Benefits Plan
Committee (the "Committee"); and

          WHEREAS, the Plan has previously been amended, most recently in the
form of an amendment and restatement effective as of January 1, 1999, and the
Company now considers it desirable to amend the Plan further;

          NOW, THEREFORE, by virtue of the authority reserved to the Committee
by Section 12.1 of the Plan, the Plan is hereby amended as follows:

          1.     Effective as of January 1, 1999, the Plan is hereby amended
solely for purposes of clarification by adding the words " incentives for
reduction in force," immediately after the words "severance pay;" in the
definition of Compensation in Article I of the Plan.

          2.     Effective June 1, 2000, the Plan is hereby amended by adding
the following language to the end of the phrase "Covered under this Plan
effective January 1, 1990" under the Current Status under Plan column for
Agricultural Chemical Group, Baltimore, Maryland, United Steel Workers, Local
8-12517 in Appendix A:

> > "through May 31, 2000 - Transferred to FMC Corporation Savings and
> > Investment Plan effective as of June 1, 2000".

          3.     Effective July 1, 2000, the Plan is hereby amended by adding
the following language to the end of the phrase "Covered under this Plan
effective January 1, 1989" under the Current Status under Plan column for
Peroxygen Chemicals Division Spring Hill Plant (formerly Steam Plan), South
Charleston, West Virginia, United Steel Workers, Local 23-12625 in Appendix A:



> > "through June 30, 2000 - Transferred to FMC Corporation Savings and
> > Investment Plan effective as of July 1, 2000".

          4.        Effective October 6, 2000, the Plan is hereby amended by
adding the following to the end of Appendix A:

> > "Transportation Workers Union of America Covered under this
> > Plan effective as of
> > October 6, 2000".

          IN WITNESS WHEREOF, the undersigned member of the Committee has
executed the foregoing amendment on behalf of the Company and the Committee,
this 19th day of September, 2000.

  FMC Corporation       By:  /s/ Stephen F. Gates

--------------------------------------------------------------------------------

    Member, FMC Corporation Employee
     Welfare Benefits Plan Committee